By the Court.
This case was properly submitted to the jury.
1. There was evidence of due care by the plaintiff. He did not drive immediately in the rear of the defendants’ car, but took the precaution of holding back so that there was a space of twenty feet between his horse and the car. We cannot say that this did not show ordinary prudence under the circumstances, or that he ought reasonably to have supposed that the driver of the car had attempted to pass over the slip of the ferry with horses of such insufficient strength or unwilling disposition that they would not be likely to draw the car out of his way.
2. There was strong evidence of the negligence of the defendants, both in omitting to have an additional horse to aid in pulling the car over the slip, as was usual under the circumstances, and also in the act of the driver in lifting his brake so as to permit the car to slide backwards. It was this negligence, and not any act or omission of the ferry company, which was the proxi mate cause of the accident. Exceptions overruled